COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jamshid Banakar v. Ulrike Krause

Appellate case number:    01-21-00609-CV

Trial court case number: 2016-88890

Trial court:              308th District Court of Harris County

        On March 10, 2022, appellee/cross-appellant, Ulrike Krause, filed a Motion for
Supplemental Clerk’s Records. In the motion, appellee/cross-appellant asks this Court to order
the Harris County District Clerk to supplement the clerk’s record to include those items
identified in appellee/cross-appellant’s Supplemental Designation of Items to be Included in the
Clerk’s Record, which was filed on December 20, 2021, and in the Second Supplemental
Designation of Items to be Included in the Clerk’s Record, which was filed on February 18,
2022. Appellee/cross-appellant states in the certificate of conference that counsel for
appellant/cross-appellee agrees to the motion.
       The motion is granted. To the extent the clerk’s record does not already contain the
documents at issue, we order the trial court clerk to file within fifteen days of the date of this
order a supplemental clerk’s record containing the items identified in appellee/cross-appellant’s
Supplemental Designation of Items to be Included in the Clerk’s Record and Second
Supplemental Designation of Items to be Included in the Clerk’s Record.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: March 17, 2022